SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2013 Commission File Number 1-15194 COMPANHIA DE BEBIDAS DAS AMÉRICAS-AMBEV (Exact name of registrant as specified in its charter) American Beverage Company-AMBEV (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 4 th Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Companhia de Bebidas das Américas - AmBev Interim Consolidated Financial Statements as at June 30, 2012 and Report on Review of Consolidated Interim Accounting Informaiton Report on Review of Consolidated Interim Accounting Information To the Board of Directors and Shareholders Companhia de Bebidas das Américas – AmBev Introduction We have reviewed the accompanying consolidated interim accounting information of Companhia de Bebidas das Américas – AmBev, included in the Quarterly Information Form ( ITR) for the quarter ended June 30, 2013, comprising the interim consolidated balance sheet at that date and the interim consolidated income statements, interim consolidated statements of comprehensive income for the quarter and six-month periods then ended, and the interim consolidated statements of changes in equity and cash flows for the six-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the consolidated interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC) and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB). Our responsibility is to express a conclusion on this consolidated interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34, applicable to the preparation of the consolidated interim accounting information. Other matters Statement of value added We have also reviewed the interim consolidated value added statements for the six-month period ended June 30, 2013, considered to be supplementary information under IFRS which does not require the presentation of the statement of value added. This statement has been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the consolidated interim accounting information taken as a whole. São Paulo, July 30, PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Eduardo Rogatto Luque Contador CRC 1SP166259/O-4 INTERIM CONSOLIDATED FINANCIAL STATEMENTS Interim Consolidated Balance Sheets As of June30, 2013 and December 31, 2012 (Expressed in thousands of Brazilian Reais) Assets Note 06/30/2013 12/31/2012 Current assets Cash and cash equivalents 4,435,765 8,926,165 Investment securities 4 486,133 476,607 Trade and other receivables 4,256,192 4,268,221 Inventories 5 2,726,250 2,466,341 Taxes receivable 109,998 114,502 Assets held for sale - 4,086 12,014,338 16,255,922 Non-current assets Investment securities 4 246,662 249,379 Trade and other receivables 1,930,007 1,855,013 Deferred tax assets 6 1,913,318 1,418,515 Taxes receivable 10,843 12,316 Employee benefits 25,480 25,480 Investments in associates 18,117 24,012 Property, plant and equipment 7 11,717,979 11,412,280 Intangible assets 3,139,819 2,935,396 Goodwill 8 19,966,183 19,971,456 38,968,408 37,903,847 Total assets 50,982,746 54,159,769 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Balance Sheets (continued) As of June30, 2013 and December 31, 2012 (Expressed in thousands of Brazilian Reais) Equity and Liabilities Note 06/30/2013 12/31/2012 Current liabilities Trade and other payables 8,282,429 13,570,776 Interest-bearing loans and borrowings 9 897,002 837,772 Bank overdrafts - 123 Income tax and social contribution payable 736,860 972,556 Provisions 10 140,022 137,452 10,056,313 15,518,679 Non-current liabilities Trade and other payables 3,280,231 3,063,989 Interest-bearing loans and borrowings 9 2,111,693 2,305,957 Deferred tax liabilities 6 1,138,266 1,048,343 Provisions 10 458,387 518,076 Employee benefits 1,834,645 1,780,908 8,823,222 8,717,273 Total liabilities 18,879,535 24,235,952 Equity 11 Share capital 12,742,017 12,187,349 Reserves 14,534,961 16,676,395 Retained earnings 3,711,327 - Equity attributable to equity holders of Ambev 30,988,305 28,863,744 Non-controlling interests 1,114,906 1,060,073 Total equity and liabilities 50,982,746 54,159,769 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Income Statements For the six and three-month period ended June 30, 2013 and 2012 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: Note 06/30/2013 06/30/2012 06/30/2013 06/30/2012 Net sales 13 15,275,939 14,061,117 7,503,133 6,825,403 Cost of sales (5,215,093) (4,612,360) (2,592,270) (2,299,979) Gross profit 10,060,846 9,448,757 4,910,863 4,525,424 Sales and marketing expenses (4,073,523) (3,553,091) (2,084,616) (1,804,658) Administrative expenses (748,180) (674,139) (396,440) (356,893) Other operating income/(expenses) 14 608,257 308,477 294,759 169,292 Income from operations before special items 5,847,400 5,530,004 2,724,566 2,533,165 Special items (6,245) (26,774) (5,269) (26,774) Income from operations 5,841,155 5,503,230 2,719,297 2,506,391 Finance cost 16 (795,430) (600,156) (398,024) (309,573) Finance income 16 286,584 331,689 129,865 123,744 Net finance cost Share of results of associates 1,785 59 97 (301) Income before income tax 5,334,094 5,234,822 2,451,235 2,320,261 Income tax expense 17 (1,034,313) (971,261) (527,947) (391,206) Net income 4,299,781 4,263,561 1,923,288 1,929,055 Attributable to: Equity holders of Ambev 4,225,971 4,218,112 1,882,440 1,903,839 Non-controlling interests 73,810 45,449 40,848 25,216 Basic earnings per share – preferred 1.42 1.43 0.63 0.64 Diluted earnings per share– preferred 1.42 1.42 0.63 0.64 Basic earnings per share – common 1.29 1.30 0.58 0.58 Diluted earnings per share– common 1.29 1.29 0.57 0.58 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Comprehensive Income For the six and three-month period ended June 30, 2013 and 2012 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month year ended: 06/30/2013 06/30/2012 06/30/2013 06/30/2012 Net income 4,299,781 4,263,561 1,923,288 1,929,055 Exchange differences on translation of foreign operations (gains/ (losses)) 175,474 542,052 350,539 596,778 Actuarial gains and (losses) 7,326 6,528 Gains/losses of non-controlling interest´s share - 866,606 - 866,606 Put option of a subsidiary interest - - Change in adjustment international standards - 60,718 - - Cash flow hedges - gains / (losses) Recognized in Equity (cash flow hedge) 65,948 364,087 215,765 348,993 Removed from Equity and included in profit or loss Deferred income tax variance in Equity and other changes Total cash flow hedges 66,976 134,890 104,226 Net income (loss) recognized directly in Equity 173,501 491,957 Total comprehensive income 4,473,282 3,795,470 2,415,245 1,509,838 Attributable to: Equity holders of Ambev 4,366,709 2,877,001 2,308,528 638,813 Non-controlling interest 106,573 918,469 106,717 871,025 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Changes in Equity (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserve Retained earnings Comprehensive Income Total Non-controlling interest Total equity At January 1, 2013 12,187,349 4,768,925 13,254,995 - 28,863,744 1,060,073 29,923,817 Effects of changes in accounting standards - - - 253,516 - - - At January 1, 2013 adjusted 12,187,349 4,768,925 13,254,995 28,863,744 1,060,073 29,923,817 Net income - - - 4,225,971 - 4,225,971 73,810 4,299,781 Other comprehensive income Translation reserves - gains / (losses) - 144,283 144,283 31,191 175,474 Cash flow hedges - gains / (losses) - 1,556 Actuarial gain / (losses) - 7,310 7,310 16 7,326 Total Comprehensive income - - - 4,225,971 140,738 4,366,709 106,573 4,473,282 Shares issued 554,668 - - - 181,264 - 181,264 Put option to acquire interest in a subsidiary - 1,980,887 - - - Gains/(losses) of non-controlling interest´s share - Dividends - Interest on shareholder's equity - Share-based payment - 74,190 - - - 74,190 - 74,190 Treasury shares - At June 30, 2013 12,742,017 6,423,135 11,400,985 3,711,327 30,988,305 1,114,906 32,103,211 Attributable to equity holders of Ambev Capital Capital reserves Net income reserve Retained earnings Comprehensive Income Total Non-controlling interest Total equity At January 1, 2012 8,303,936 7,030,058 12,581,184 - 25,611,320 217,525 25,828,845 Net income - - - 4,218,112 - 4,218,112 45,449 4,263,561 Other comprehensive income Change in adjustment international standards - 60,718 60,718 - 60,718 Translation reserves - gains / (losses) - 371,392 371,392 170,660 542,052 Cash flow hedges - gains / (losses) - 67,407 67,407 66,976 Gains/(losses) of non-controlling interest´s share - 163,919 163,918 702,688 866,606 Put option to acquire interest in a subsidiary - Actuarial gain / (losses) - 103 Total Comprehensive income - - - 4,218,112 2,877,001 918,469 3,795,470 Shares issued 3,439,122 - - 26,336 - 26,336 Dividends - - - Share-based payment - 54,032 - - - 54,032 - 54,032 Treasury shares - Others - - - 14,757 - 14,757 - 14,757 At June 30, 2012 11,743,058 6,941,369 8,609,534 3,078,986 26,727,978 1,105,324 27,833,302 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Cash Flow Statements For the six and three-month period ended June 30, 2013 and 2012 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: Note 06/30/2013 06/30/2012 06/30/2013 06/30/2012 Net income 4,299,781 4,263,561 1,923,288 1,929,055 Depreciation, amortization and impairment 969,481 806,998 493,331 427,873 Impairment losses on receivables and inventories 72,653 68,484 32,306 35,848 Additions/(reversals) in provisions and employee benefits 74,378 105,933 25,799 58,184 Net finance cost 16 508,846 268,467 268,159 185,829 Loss/(gain) on sale of property, plant and equipment and intangible assets (2,569) 3,578 (7,203) 873 Loss/(gain) on assets held for sale - 3,676 - 3,251 Equity-settled share-based payment expense 18 80,763 63,162 37,837 30,033 Income tax expense 17 1,034,313 971,261 527,947 391,206 Share of result of associates (1,785) (59) (97) 301 Other non-cash items included in results (74,227) (108,567) (24,640) (51,595) Cash flow from operating activities before changes in working capital and use of provisions 6,961,634 6,446,494 3,276,727 3,010,858 Decrease/(increase) in trade and other receivables (58,566) 161,097 (243,257) 196,765 Decrease/(increase) in inventories (289,047) (254,640) 164,972 (83,732) Increase/(decrease) in trade and other payables (2,313,640) (2,345,780) (627,813) (374,903) Cash generated from operations 4,300,381 4,007,171 2,570,629 2,748,988 Interest paid (161,203) (132,866) (10,732) (73,593) Interest received 186,675 348,253 (27,821) 150,771 Income tax paid (1,897,653) (918,665) (836,133) (229,376) Cash flow from operating activities 2,428,200 3,303,893 1,695,943 2,596,790 Proceeds from sale of property, plant and equipment and intangible assets 7 27,189 11,833 19,776 3,676 Acquisition of property, plant and equipment and intangible assets 7 (1,300,095) (993,774) (756,441) (628,161) Acquisition of subsidiaries, net of cash acquired (169,436) (2,453,302) (106,806) (2,453,302) Investment in short term debt securities and net proceeds/(acquisition) of debt securities (35,000) (43,787) (113,758) 1,226,756 Net proceeds/(acquisition) of other assets (1) (12,970) - (6,833) Cash flow from investing activities Capital increase 11 160,344 26,336 4,035 20,391 Advances for future capital increase - 170,485 - 170,485 Proceeds/repurchase of treasury shares (8,920) (20,230) (7,407) (20,033) Proceeds from borrowings 284,295 649,290 275,099 (57,466) Repayment of borrowings (649,850) (1,318,675) (343,534) (335,795) Cash net of finance costs other than interests (260,546) (143,270) (52,345) (160,191) Payment of finance lease liabilities (757) (4,106) (386) (3,077) Dividends (paid) / received (4,976,017) (2,531,260) 13,154 (2,465,758) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents 627,330 Cash and cash equivalents less bank overdrafts at begin of period 8,926,042 8,063,935 3,665,299 6,706,551 Effect of exchange rate fluctuations 10,317 185,804 143,136 296,169 Cash and cash equivalents less bank overdrafts at end of period 4,435,765 4,890,202 4,435,765 4,890,202 The accompanying notes are an integral part of the interim consolidated financial statements. 7 Interim Consolidated Value Added Statements Six-month period ended June 30, 2013 and 2012 (Expressed in thousands of Brazilian Reais) Six-month period ended: 06/30/2013 06/30/2012 Revenues 24,052,059 22,130,615 Sale of goods, products and services 23,777,651 21,972,979 Other operating income 301,268 209,601 Allowance for/reversal of doubful accounts (26,860) (51,965) Input acquired from third parties Costs of products, goods and services sold (5,663,620) (5,192,333) Materials - energy - third party services - others (3,103,004) (2,489,417) (Loss)/recovery of assets (31,809) (31,105) Gross added value 15,253,626 14,417,760 Retention Depreciation and amortization (937,668) (775,890) Net added value produced 14,315,958 13,641,870 Value added received in transfer 208,417 250,549 Share of results of associates 1,785 59 Finance income 286,584 331,689 Others (79,952) (81,199) Total added value to be distribute 14,524,375 13,892,419 Distribution of value added 14,524,375 13,892,419 Employees 1,420,213 1,429,904 Direct remuneration 1,130,659 1,140,752 Benefits 112,415 111,582 Government severance indemnity fund for employees 37,807 33,692 Others 139,332 143,878 Taxes, fees and contribution 7,973,358 7,550,030 Federal 4,229,715 3,276,911 State 3,734,995 4,264,238 Municipal 8,648 8,881 Remuneration of third party capital 831,023 648,924 Interest 742,461 564,531 Rent 88,562 84,393 Remuneration of own capital 4,299,781 4,263,561 Interest on shareholder's equity 261,128 976,309 Dividends - 162,758 Retained earnings/losses for the period 3,964,843 3,079,045 Non-controlling interest 73,810 45,449 The accompanying notes are an integral part of the interim consolidated financial statements. 8 Notes to the interim consolidated financial statements: 1. Corporate information 2. Statement of compliance 3. Summary of significant accounting policies 4. Investment securities 5. Inventories 6. Deferred income tax and social contribution 7. Property, plant and equipment 8. Goodwill 9. Interest-bearing loans and borrowings 10. Provisions 11. Changes in equity 12. Segment reporting 13. Net Sales 14. Other operating income/(expenses) 15. Special items 16. Finance cost and income 17. Income tax and social contribution 18. Share-based payments 19. Financial instruments and risks 20. Collateral and contractual commitments, advances from customers and other 21. Contingencies 22. Related parties 23. Events after the balance sheet date 9 1. CORPORATE INFORMATION Companhia de Bebidas das Américas - AmBev (referred to as the “Company” or “Ambev”), headquartered in São Paulo, Brazil; produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general, either directly or by participating in other Brazilian-domiciled companies and elsewhere in the Americas. The Company has an agreement with PepsiCo International, Inc. (“PepsiCo”) to bottle, sell and distribute Pepsi products in Brazil and in other Latin American countries, including Pepsi Cola, 7Up, Lipton Ice Tea, Gatorade and H2OH!. The Company has a licensing agreement with Anheuser-Busch, Inc., to produce, bottle, sell and distribute Budweiser products in Brazil, Canada, Ecuador, Guatemala, Dominican Republic and Paraguay. The Company produces and distributes Stella Artois products under license to Anheuser-Busch InBev S.A./N.V. (“AB InBev”) in Brazil, Canada, Argentina and other countries and, by means of a license granted to AB InBev, it also distributes Brahma’s product in parts of Europe, Asia and Africa. The Company’s shares are traded on the Brazilian Stock Exchange – BM&FBOVESPA Bolsa de Valores S.A., Mercadorias e Futuros and on the New York Stock Exchange – NYSE, the latter in the form of American Depositary Receipts (“ADRs”). Major corporate events in 2013: In January 2013 the subsidiary CRBS S.A. (“CRBS”) acquired all the shares of Bemais Distribuidora de Bebidas Ltda., Laguna Distribuidora de Bebidas Ltda., Casa Pinto Ltda. and Poços Beer Distribuidora de Bebidas Ltda, located in the south of the state of Minas Gerais. The total amount paid for these companies was R$96,100 which generated goodwill of R$90,754. The Company is in the process of finalizing the allocation of the purchase price to the individual assets acquired and liabilities assumed in compliance with IFRS 3. The Company announced to the market on December 7, 2012 its proposed corporate restructuring to transition the Company’s current dual stock capital structure (common shares and preferred shares) to a new, single stock capital structure comprised exclusively of voting Common shares. Ambev S.A. will hold all shares of Ambev (the “Stock Swap Merger”). On May 10, 2013, the Fiscal Council approved the proposal of the Board of Directors and recommended that the corporate restructuring proposal be submitted for approval at the Extraordinary General Meeting (“EGM”). On June 17, 2013, as a preliminary step to the corporate restructuring, the parent company AB InBev contributed, through its subsidiaries AmBrew S.A. (“AmBrew”) and Interbrew International BV (“IIBV”), all shares of Ambev to Ambev S.A. (“Contribution Shares”). 10 On June 28, 2013 Ambev announced that the EGM to be held on July 30, 2013 (Note 23 - Events after the balance sheet date ), would submit the Stock Swap Merger for approval under the terms disclosed whereby each Common and Preferred shares of Ambev, not owned by Ambev S.A. will be exchanged for five new Common shares of Ambev S.A. Major corporate events between January and June of 2012: On April 13, 2012 the Company and E. León Jimenes S.A. (“ELJ”), which owns 83.5% of Cervecería Nacional Dominicana S.A. (“CND”), entered into an agreement to combine their businesses in the Caribbean area. Upon closingof the transaction, Ambev Brasil Bebidas S.A. (“Ambev Brasil”), a closely-held subsidiary of the Company, became indirectly a shareholder, together with ELJ, of Tenedora CND S.A., a holding company which own the shares of CND and 100% of Ambev Dominicana S.A. (“Ambev Dominicana”), with Ambev Brasil owning an indirect interest in CND. In March 2012, the subsidiary CRBS S.A. acquired Lugano Distribuidora de Bebidas Ltda. (formerly Lambert & Cia. Ltda.), located in the south of Brazil. In January 2012, in connection with the operational and corporate restructuring of the Ambev Group , the following events occurred: (i) capital contribution with the distribution assets of Ambev in its subsidiary CRBS and (ii) the merger of Morena Distribuidora de Bebidas S.A. by CRBS. In January 2012, Arosuco Aromas e Sucos Ltda. (“Arosuco”), which is responsible mainly for the production of concentrates needed in the production of soft drinks, teas and sports drinks, acquired all the shares of Lachaise Aromas e Participações Ltda. (“Lachaise”), whose main corporate purpose is the production of flavorings used in the production of concentrates, thus reducing the need for the Ambev Group to acquire the component from third parties. With the objective of streamlining and simplifying the corporate structure of the Ambev Group, Lachaise was merged into Arosuco. The interim consolidated financial statements were approved by the Board of Directors on July 30, 2013. 2. STATEMENT OF COMPLIANCE The interim consolidated financial statements have been prepared in accordance with IAS 34 - Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). 11 The information does not meet all disclosure requirements for the presentation of full annual financial statements and thus should be read in conjunction with the consolidated financial statements prepared in accordance with international financial reporting standards (“IFRS”) for the year ended December 31, 2012. To avoid duplication of disclosures which are included in the annual financial statements, the following notes have been omitted: (a) Summary of significant accounting policies (Note 3); (b) Acquisition and disposals of subsidiaries (Note 5); (c) Payroll and related benefits (Note 9); (d) Additional information on operating expenses by nature (Note 10); (e) Intangible assets (Note 15); (f) Trade and other receivables (Note 19); (g) Cash and cash equivalents (Note 20); (h) Interest-bearing loans and borrowings (Note 22); (i) Employee benefits (Note 23); (j) Trade and other payables (Note 25); (k) Operating leases (Note 28); (l) Contingencies (Note 30); (m) Group Companies (Note 32); (n) Insurance (Note 33). 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES There were no significant changes in accounting policies for the interim financial statements as of June 30, 2013, in the calculation methods used in relation to those presented in the financial statements for the year ended December 31, 2012, except for the prospective change in the functional currency of certain non-significant malting operation, in accordance with paragraph 35 of IAS 21 – The Effects of Changes in Foreign Exchange Rates, and for the items described below. Recently issued IFRS IFRSs with effective application for annual periods beginning on January 1, 2013: IFRS 10 Consolidated Financial Statements: Provides a single consolidation model that identifies control as the basis for consolidation for all types of entities. 12 IFRS 11 Joint Arrangements: Replaces the current proportionate consolidation method by the equity method in joint arrangements. IFRS 12 Disclosure of Interests in Other Entities: Combines, enhances and replaces the disclosure requirements for subsidiaries, joint arrangements, associates and unconsolidated structured entities. IFRS 13 Fair Value Measurement: It does notestablish new requirements for when fair value is required but provides a single source of guidance on how fair value is measured. IAS 19 Employee Benefits (Revised 2011): The amendments, due to the revision, that caused the most significant impacts in the Company’s financial statements include: Expected returns on plan assets will no longer be recognized in profit or loss. Expected returns are replaced by recording interest income in profit or loss, which is calculated using the discount rate used to measure the pension obligation. Unvested past service costs can no longer be deferred and recognized over the future vesting period. Instead, all past service costs will be recognized when the Company recognizes related restructuring or termination costs. IAS 19 (Revised 2011) is effective for annual periods beginning on January 1, 2013 and requires retrospective application. Accordingly, the amounts presented in the consolidated financial statements for the year ended December 31, 2012 are restated below in accordance with IAS 19 (Revised 2011), for comparison purposes. Similar to the 2012 version of IAS 19, IAS 19 (Revised 2011) does not specify where in profit of loss an entity should present the net interest on net defined benefit liabilities. As a consequence, the Company has determined that, upon initial application of IAS 19 (Revised 2011), the net interest component would be presented as part of the Company’s net finance cost. This change in presentation is consistent with IAS 1, which permits entities to provide disaggregated information in the performance statements. Had IAS 19 (Revised 2011) been adopted in 2012, the adjusted total pre-tax pension expensewould have been 139,489 higher than previously reported. The impact is mainly caused by the change in the calculation of returns on assets afore mentioned. Accordingly, if the Company had presented net interest on net defined benefit liabilities separately from net finance cost, income from operations before special items would be lower by R$57,480, and net finance costs would be higher by R$82,009. 13 The adjusted figures upon implementation of IAS 19 (Revised 2011) and the previously reported figures are demonstrated below: Interim Consolidated Income Statements For the six-month period and the year ended June 30, 2012 and December 31, 2012, respectively (Expressed in thousands of Brazilian Reais) 06/30/2012 06/30/2012 12/31/2012 12/31/2012 Adjusted Reported Adjusted Reported Net sales 14,061,117 14,061,117 32,231,027 32,231,027 Cost of sales (4,612,360) (4,613,137) (10,289,748) (10,291,518) Gross profit 9,448,757 9,447,980 21,941,279 21,939,509 Sales and marketing expenses (3,553,091) (3,550,916) (7,346,589) (7,346,589) Administrative expenses (674,139) (646,618) (1,605,785) (1,546,535) Other operating income/(expenses) 308,477 308,477 863,991 863,991 Income from operations before special items 5,530,004 5,558,923 13,852,896 13,910,376 Special items (26,774) (26,774) (50,378) (50,378) Income from operations 5,503,230 5,532,149 13,802,518 13,859,998 Finance cost (600,156) (560,005) (1,556,440) (1,474,431) Finance income 331,689 331,689 661,617 661,617 Net finance cost Share of results of associates 59 59 481 481 Income before income tax 5,234,822 5,303,892 12,908,176 13,047,665 Income tax expense (971,261) (979,613) (2,388,089) (2,405,110) Net income 4,263,561 4,324,279 10,520,087 10,642,555 Attributable to: Equity holders of Ambev 4,218,112 4,278,830 10,385,598 10,508,066 Non-controlling interests 45,449 45,449 134,489 134,489 Interim Consolidated Balance Sheets As of December31, 2012 There was no impact on Equity and Non-Current liabilities. Except for IAS 19 (Revised 2011), the standards above did not have a significant impact on Ambev’s consolidated financial statements upon initial application. 14 Other Standards, Interpretations and Amendments to Standards The additional mandatory amendments with effective application for the financial year beginning on January 1, 2013 have not been listed because of either their non-applicability to or their immateriality to the Company. 4 . INVESTMENT SECURITIES 06/30/2013 12/31/2012 Current investments Financial asset at fair value through profit or loss-held for trading 486,133 291,183 Equity securities available-for-sale - 185,424 486,133 476,607 Non-current investments Equity securities available-for-sale 172,004 187,943 Debt held-to-maturity 74,658 61,436 246,662 249,379 Financial assets at fair value through profit or loss - held for trading In general, investments in debt securities with original maturities of greater than three months and remaining maturities of less than one year are classified as short-term investments. Investments with maturities beyond one year may be classified as short-term based on their highly liquid nature and because such marketable securities represent the investment of cash that is available for current operations of the Company. Financial assets at fair value through profit or loss are presented in Investments activities as part of changes in working capital in the Cash flow statement. Changes in fair values of financial assets at fair value through profit or loss are recorded as net finance cost in the income statement (Note 16 - Finance cost and income ) . Equity securities available-for-sale Equity securities of R$172,004 (R$187,943 at December 31, 2012), classified as available-for-sale (non-current assets) in the financial statements as of June 30, 2013, refers to the operation on October 20, 2010 pursuant to which Ambev and Cervecería Regional S.A. (“Cervecería Regional”) combined their businesses in Venezuela, whereupon Cervecería Regional assumed an 85% interest and Ambev the remaining 15%, which was recorded at fair value on the purchase date and adjusted by exchange variation, net of reductions in the recoverable amount of the asset. As of June 30, the Company recorded in the income statement an impairment charge of R$29,070 against this investment, mainly as a result of the currency devaluation, registered as other financial cost (Note 16 - Finance cost and income ) . 15 5. INVENTORIES 06/30/2013 12/31/2012 Finished goods 1,047,559 697,966 Work in progress 240,246 204,455 Raw material 1,082,394 1,195,153 Consumables 41,327 59,470 Spare parts and other 213,782 248,660 Prepayments 128,101 88,346 Impairment losses (27,159) (27,709) 2,726,250 2,466,341 Losses on inventories recognized in the income statement amounted to R$45,793 as of June 30, 2013 (R$43,280 in June 30, 2012). 6. DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION Deferred taxes for income tax and social contribution taxes are calculated on tax losses, the negative tax basis of social contributions and the temporary differences between the tax bases and the carrying amount in the financial statement of assets and liabilities. The current tax rates in Brazil, used for deferred taxes, are 25% for income tax and 9% for social contribution. For the other regions, the rates used, including the rates applicable to distribution of dividend, are as follows: HILA-ex (Guatemala and Dominican Republic) from 23% to 31% Latin America - South from 14% to 35% Canada Operational 26% 16 The deferred taxes by type of temporary difference is detailed as follows: 06/30/2013 12/31/2012 Assets Liabilities Net Assets Liabilities Net Trade and other receivables 50,308 - 50,308 37,733 - 37,733 Derivatives 374,688 (5,312) 369,376 294,775 (171) 294,604 Inventories 120,300 (5,390) 114,910 115,053 (609) 114,444 Loss carryforwards 538,548 - 538,548 332,633 - 332,633 Tax credits for corporate restructuring 54,306 - 54,306 229,807 - 229,807 Employee benefits 499,723 (479) 499,244 523,724 - 523,724 Property, plant and equipment 25,546 (344,660) (319,114) 27,647 (288,249) (260,602) Intangible assets 5,924 (620,141) (614,217) 5,753 (610,295) (604,542) Goodwill 29,200 - 29,200 29,200 - 29,200 Trade and other payables - (515,547) (515,547) - (413,921) (413,921) Interest-bearing loans and borrowings 120,809 - 120,809 120,068 (4,419) 115,649 Provisions 266,137 (9,162) 256,975 287,908 (6,103) 281,805 Partnership profit - (14,738) (14,738) - (291,165) (291,165) Other items 204,992 - 204,992 - (19,197) (19,197) Gross deferred tax assets / (liabilities) 2,290,481 775,052 2,004,301 370,172 Netting by taxable entity (377,163) 377,163 - (585,786) 585,786 - Net deferred tax assets / (liabilities) 1,913,318 775,052 1,418,515 370,172 The Company only offsets the balances of deferred income tax and social contribution assets against liabilities when they are within the same entity and jurisdiction and are expected to be realized in the same period. Tax losses and negative basis of social contribution and temporary deductible differences in Brazil, on which the deferred income tax and social contribution were calculated, have no expiry date. At June 30, 2013 the deferred tax assets related to consolidated tax losses has an expected utilization as follows: 06/30/2013 12/31/2012 2013 262,802 31,090 2014 61,697 79,858 2015 50,458 48,064 Beyond 2016 (i) 163,591 173,621 538,548 332,633 (i) There is no expected realization that exceed the period of 10 years. Part of the tax benefit corresponding to the tax losses from previous periods and temporary differencesof subsidiaries abroad was not recorded as an asset, as Management is unable to conclude with a sufficient degree of certainty that realization is probable. The tax losses carried forward in relation to these unrecognized deferred tax assets are equivalent to approximately R$910,000 at June 30, 2013 (R$1.1 billionat December 31, 2012). The total unrecognized deferred tax assets related to tax losses carried forward for these subsidiaries amount to R$230,063 at June 30, 2013 (R$331,151at December 31, 2012) and the expiry term is on average five years. 17 The change in net deferred taxes recorded in the consolidated statement of financial position is detailed as follows: Balance at December 31, 2012 370,172 Recognized in Income statement (1,034,313) Recognized in Equity 1,439,193 Balance at June 30, 2013 775,052 7. PROPERTY, PLANT AND EQUIPMENT 06/30/2013 12/31/2012 Land and buildings Plant and equipment Fixtures and fittings Under construction Total Total Acquisition cost Balance at end of previous year 4,488,978 14,139,613 2,825,966 1,601,521 23,056,078 19,818,381 Effect of movements in foreign exchange 45,834 153,451 20,541 3,239 223,065 582,016 Acquisitions through business combinations - - - 2,590 2,590 721,862 Acquisitions 4,574 118,595 19,266 1,044,693 1,187,128 2,971,471 Disposals (4,925) (204,833) (213,902) - (423,660) (941,721) Transfer to other asset categories 325,265 800,546 148,867 (1,297,982) (23,304) (97,831) Others 252 495 (570) - 177 1,900 Balance at end 4,859,978 15,007,867 2,800,168 1,354,061 24,022,074 23,056,078 Depreciation and Impairment Balance at end of previous year - Effect of movements in foreign exchange (13,934) (100,992) (13,689) - (128,615) (378,608) Depreciation (73,376) (617,998) (159,298) - (850,672) (1,560,812) Impairment losses - (31,806) - - (31,806) (56,443) Disposals 4,686 172,692 211,575 - 388,953 855,779 Transfer to other asset categories (7,536) (36,292) 4,819 - (39,009) 46,144 Others - 902 (50) - 852 3,313 Balance at end - Carrying amount: December 31, 2012 2,999,632 5,969,973 841,154 1,601,521 11,412,280 11,412,280 June 30, 2013 3,280,472 6,224,733 858,713 1,354,061 11,717,979 Acquisitions in the period refer substantially to modernization, refurbishment, extension of production lines and construction of new plants in order to increase capacity. Capitalized interest on loans, which is directly attributable to the acquisition and construction of qualifying assets, is mainly recognized on investments in Brazil. The interest capitalization average rate used in 2013 was 6.36% per year. The Company leases plant, equipment, fixtures and fittings, which are accounted for as financial leases. The carrying amount of the leased assets was R$21,812 as of June 30, 2013 (R$47,772 as of December 31, 2012). Contractual commitments to purchase property, plant and equipment amounted toR$199,090 as of June 30, 2013(R$212,668 as of December 31, 2012). 18 8. GOODWILL 06/30/2013 12/31/2012 Balance at the end of previous period 19,971,456 17,454,019 Movements in the period (5,273) 2,517,437 (i) Balance at the end of period ,183 19,971,456 (i) In 2012, the change refers mainly to the acquisition of CND as already presented in the annual financial statement. The carrying amount of goodwill was allocated to the different cash generating units as follows : Functional Currency 06/30/2013 12/31/2012 LAN: Brazil BRL 685,093 594,262 Ecuador USD 770 770 Dominican Republic DOP 2,337 ,295 2,484,679 Peru PEN 44,468 44,479 LAS: Argentina ARS 1,221,852 1,227,366 Bolivia BOB 437,850 403,839 Paraguay PYG 351,495 342,207 Uruguay UYU 86,299 83,917 NA: Canada Holding BRL (i) 14,414,448 14,414,448 Canada Operational CAD 386,613 375,489 19,966,183 19,971,456 (i) For acquisitions occurred prior to January 1, 2005, the goodwill was recorded in accordance with the accounting practices adopted in Brazil at that time. Annual impairment testing The cash-generating unit to which the goodwill based on expected future profitability was allocated, is tested annually for impairment, or whenever there is an indication that the cash-generating unit is undervalued, comparing its carrying amount (including goodwill based on expected futures profitability) with the recoverable amount of the unit. As of June 30, 2013 the Company had not observed any indication that a cash-generating unit could be undervalued. The impairment test will be performed during the last quarter of the current year. 19 9. INTEREST-BEARING LOANS AND BORROWINGS This note provides information about contractual information on the position of loans and financing of the Company. Note 19 - Financial instruments and risks discloses additional information with respect to exposure risks of interest rate and currency. 06/30/2013 12/31/2012 Current liabilities Secured bank loans 63,713 65,170 Unsecured bank loans 808,900 753,819 Other unsecured loans 23,320 17,200 Financial leasing 1,069 1,583 897,002 837,772 Non-current liabilities Secured bank loans 183,546 243,833 Unsecured bank loans 1,365,505 1,462,331 Debentures and unsecured bond issues 410,141 429,745 Other unsecured loans 132,757 151,493 Financial leasing 19,744 18,555 2,111,693 2,305,957 Contract clauses (covenants) During the period there were no significant changes in contract clauses of loans and borrowings contracted by the Company. As of June 30, 2013 the Company was in compliance with all its contractual obligations for its loans and financings. 10. PROVISIONS Balance as of December 31, 2012 Effect of changes in foreign exchange rates Provisions made Provisions used and reversed Balance as of June 30, 2013 Restructuring Non-current restructuring 4,382 130 - (3,581) 931 Contingencies Civil 30,531 (799) 9,837 (10,450) 29,119 Taxes on sales 183,643 - 49,779 (93,666) 139,756 Income tax 150,868 728 3,155 (6,178) 148,573 Labor 180,133 271 114,694 (122,525) 172,573 Others 105,971 2,788 8,519 (9,821) 107,457 Total 651,146 2,988 185,984 597,478 Total provisions 655,528 3,118 185,984 598,409 20 Total 1 year or less 1-2 years 2-5 years Over 5 years Restructuring Non-current restructuring 931 839 92 - - Contingencies Civil 29,119 7,182 6,884 14,027 1,026 Taxes on sales 139,756 41,449 30,850 62,858 4,599 Income tax 148,573 29,103 37,491 76,390 5,589 Labor 172,573 48,935 38,799 79,055 5,784 Others 107,457 12,514 29,794 60,707 4,442 Total 597,478 139,183 143,818 293,037 21,440 Total provisions 598,409 140,022 143,910 293,037 21,440 The expected settlement was based on management´s best estimate at the balance sheet date. Main lawsuits with probable likelihood of loss: ICMS, IPI, PIS and COFINS (Taxes on sales) In Brazil, the Company and its subsidiaries are involved in several administrative and judicial proceedings related to ICMS, IPI, PIS and COFINS taxes. Such proceedings include, among others, tax offsets, credits and judicial injunctions exempting tax payment. The provisions for these taxes as of June 30, 2013 are R$139,756 (R$183,643 as of December 31, 2012). Labor The Company and its subsidiaries are involved in 4,240 thousand labor proceedings, with probable likelihood of loss, with former employees or former employees of service providers. The main issues involve overtime and related effects and respective charges. The provisions for labor contingencies as of June 30, 2013 was R$172,573 (R$180,133 as of December 31, 2012). Other lawsuits The Company is involved in several lawsuits brought by former distributors mainly in Brazil, which are mainly claiming damages resulting from the termination of their contracts. The lawsuits with possible likelihood of loss are disclosed in Note 21. 11. CHANGES IN EQUITY (a) Capital stock Outstanding shares (in thousand of shares) 06/30/2013 12/31/2012 Preferred Common Total Total At the end of the previous year 1,372,093 1,755,466 3,127,559 3,117,797 Changes during the year 2,858 2,520 5,378 9,762 1,374,951 1,757,986 3,132,937 3,127,559 21 Treasury shares (in thousand of shares) 06/30/2013 12/31/2012 Preferred Common Total Total At the end of the previous year 166 484 650 608 Changes during the year (4) 4 - 42 162 488 650 650 Our Common shares grant the right to vote at shareholder meetings. Our Preferred shares are non-voting (except when established in law), but have priority in the return of capital in the event of liquidation and are entitled to a dividend premium of 10% over the amount paid to the Common shareholders. As determined by its By-laws, the Company is required to distribute to its shareholders, as a mandatory dividend in respect of each fiscal year ending on December 31, an amount not less than 35% of its net income determined under Brazilian law, as adjusted in accordance with applicable law, unless payment of such amount would be incompatible with Ambev’s financial situation. The mandatory dividend includes amounts paid as interest on shareholder’s equity. Changes in equity during the period of 2013: The Board of Directors meeting held on May 10, 2013 approved, within the limit of the authorized capital of the Company in accordance with article 9 of its By-laws, as well as article 168 of Law No. 6,404/76, as amended, a capital increase of R$11,484, upon issuance of 511 thousand Preferred shares without preemptive rights, pursuant to paragraph 3 of article 171 of Law No. 6,404/76 and the rules established under the Stock Option Plan applicable. The Board of Directors meeting held on March 27, 2013 approved, within the limit of the authorized capital of the Company in accordance with article 9 of its By-laws, as well as article 168 of Law No. 6,404/76, as amended, a capital increase of R$25,613, upon issuance of 377 thousand Preferred shares without preemptive rights, pursuant to paragraph 3 of article 171 of Law No. 6,404/76 and the rules established under the Stock Option Plan applicable. Thus, after verification of the subscription and payment by the shareholders of the Company of 2,520 thousand new Common shares and 1,970 thousand Preferred shares were issued as deliberated by the Board of Directors at a meeting held on January 31 and February 1, 2013, increasing capital by R$410,101, of which R$250,764 refers to the capitalization of 70% of the tax benefit earned by the Company upon the partial amortization of the special reserve of goodwill in fiscal year 2012, which was proposed in the Board of Directors held on January 31 and February 1, 2013. The Board of Directors meeting held on January 31 and February 1, 2013, approved a capital increase of R$107,470, corresponding to the capitalization of 30% of the tax benefit earned by the Company upon the partial amortization of the special reserve of goodwill in fiscal year 2012, without issuing new shares. 22 After the changes described above, the Company's capital stock was R$12,742,017 as of June 30, 2013, divided into 3,132,937 thousand shares, consisting of 1,757,986 thousand Common shares and 1,374,951 thousand Preferred shares. Changes in equity during the period of 2012: The Board of Directors at ameeting held on May 30, 2012, approved and ratified, within the Company’s limit of authorized capital, in accordance with article 9 of its By-laws, as well as article 168 of Law n. 6,404/76, as amended, a capital increase of R$20,391, upon issuance of 1,034 thousand new Preferred shares, with an average issuance price of R$ 19,71 per share, without preemptive rights, pursuant to paragraph 3 of article 171 of Law n. 6,404/76 and the rules established under the Stock Option Plan applicable. Thus, the Company’s capital stock increased from R$ 11,722,667 to R$ 11,743,057, divided into 3,119,162 shares, of which 1,751,135 are Common shares and 1,368,027 are Preferred shares, without par value. The Extraordinary General Meeting held on April 27, 2012, approved the following destinations to the Company’s capital stock: i) Capital increase of R$110,964, without issuance of new shares, corresponding to the capitalization of 30% of the tax benefit earned by the Company upon the partial amortization of the Special reserve of goodwill in fiscal year 2011. ii) Capital increase of R$3,290,295, without issuance of new shares, through the partial capitalization of the Investments Reserve balance on the Equity of the Company. The same Extraordinary General Meeting held on April 27, 2012 approved a c apital increase of a minimum amount of R$258,918 and maximum of R$432,285 through the issuance of: (a) at least 3,157 thousand and a maximum of 4,264 thousand Common shares, without par value, (b) at least 1,506 thousand and a maximum of 3,328 thousand Preferred shares without par value, still subject to approval. After the expiry date for exercising the subscription rights by the shareholders, the Board of Directors will allocate any surplus and, as appropriate, fully or partially approve this capital increase, as it reaches the value minimum threshold. The Board of Directors at ameeting held on March 22, 2012, approved and ratified, within the Company’s limit of authorized capital, in accordance with article 9 of its By-laws, as well as article 168 of Law No. 6,404/76, as amended, a capital increase of R$17,472, upon issuance of 330 thousand new Preferred shares, without preemptive rights, pursuant to paragraph 3 of article 171 of Law No. 6,404/76 and the rules established under the Stock Option Plan currently in force, fully subscribed by the beneficiaries of the options granted in connectionwith the Company’s Stock Option Program for 2012. Thus, the Company’s capital stock increased fromR$8,303,936 to R$8,321,408, divided into 3,118,128 shares, of which 1,751,135 are Common shares and 1,366,992 are Preferred shares, without par value. 23 (b) Authorized capital The Company is authorized to increase its capital stock up to 3,500,000 thousand shares, without need of by-law amendment, upon the Board of Directors’ resolution, which may resolve on the payment terms and conditions, characteristics of shares to be issued and issuance price, and also establish whether the capital stock shall be increased by means of public or private subscription. (c) Interest on shareholders’ equity / Dividends Brazilian companies are permitted to distribute interest attributed to shareholders’ equity calculated based on the long-term interest rate (TJLP), such interest being tax-deductible and, when distributed, may be considered part of the mandatory dividends. Events during the period of 2013: Event Approval Type Date of payment Type of share Ammount per share Total amount Board of Directors Meeting 02/25/2013 Dividends 03/28/2013 Common 0.5680 996,830 (i) Board of Directors Meeting 02/25/2013 Dividends 03/28/2013 Preferred 0.6248 857,180 (i) 1,854,010 Board of Directors Meeting 02/25/2013 Interest on shareholder's equity 03/28/2013 Common 0.0800 140,398 Board of Directors Meeting 02/25/2013 Interest on shareholder's equity 03/28/2013 Preferred 0.0880 120,730 261,128 (i) These dividends refer to the total amount approved for distribution in the period, and were accrued in fiscal year of 2012. Events during the period of 2012: Event Approval Type Date of payment Type of share Ammount per share Total amount Board of Directors Meeting 02/17/2012 Dividends 04/10/2012 Common 0.6000 1,050,375 (i) Board of Directors Meeting 02/17/2012 Dividends 04/10/2012 Preferred 0.6600 901,928 (i) Board of Directors Meeting 05/30/2012 Dividends 07/27/2012 Common 0.2140 374,634 Board of Directors Meeting 05/30/2012 Dividends 07/27/2012 Preferred 0.2354 321,689 Board of Directors Meeting 05/30/2012 Dividends 07/27/2012 Common 0.0500 87,532 Board of Directors Meeting 05/30/2012 Dividends 07/27/2012 Preferred 0.0550 75,226 2,811,384 Board of Directors Meeting 02/17/2012 Interest on shareholder's equity 04/10/2012 Common 0.1800 315,113 Board of Directors Meeting 02/17/2012 Interest on shareholder's equity 04/10/2012 Preferred 0.1980 270,578 Board of Directors Meeting 05/30/2012 Interest on shareholder's equity 07/27/2012 Common 0.1200 210,077 Board of Directors Meeting 05/30/2012 Interest on shareholder's equity 07/27/2012 Preferred 0.1320 180,434 976,202 (i) These dividends refer to the total amount approved for distribution in the period, and were accrued in fiscal year of 2011. 24 Net income reserve (d) Statutory Reserve From net income, 5% will be applied before any other allocation, to the statutory reserve, which shall not exceed 20% of capital stock. The Company is not required to supplement the statutory reserve in the year when the balance of this reserve, plus the amount of capital reserves, exceeds 30% of the capital stock. The statutory reserve is to preserve capital resources and can only be used to offset losses or increase capital. (e) Investments reserve The investment reserve refers to the allocation of profits in order to meet the project business growth, set out in the investment plan of the Company. (f) Proposed dividends and additional dividends The reserves for proposed dividends and additional dividends proposed aim to segregate the dividends to be distributed during the following fiscal year. (g) Hedging reserves The hedging reserves comprise the effective portion of the cumulative net change in the fair value of cash flow hedges to the extent the hedged risk has not yet impacted profit or loss (Note 19). 25 (h) Translation reserves The translation reserves comprise all foreign currency exchange differences arising from the translation of the financial statements with a functional currency different from the Real. (i) Actuarial gains and losses The actuarial gains and losses include expectations with regards to the future pension plans obligations . Consequently, the results of actuarial gains and losses are recognized on a timely basis considering best estimate obtained by Management. Accordingly, the Company recognizes on a quarterly basis the results of these estimated actuarial gains and losses according to the expectations presented based on an independent actuarial report. (j) Share-based payment Different share-based payment programs and stock option plans allow the Company’s senior management and members of the Board of Directors to receive or acquire shares of the Company. The share-based payment reserve recorded a charge of R$82,134 at June 30, 2013 (
